Citation Nr: 1750316	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss since March 29, 2007, to include entitlement to extraschedular consideration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1969 to November 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the San Diego, California, Regional Office (RO). In July 2011, the Veteran was afforded a hearing with a Decision Review Officer (DRO). In February 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record. In April 2016, the Board remanded the appeal to the RO for additional action.

In March 2017, the Board denied an initial compensable rating. The Veteran  appealed to the United States Court of Appeals for Veterans' Claims (Court). In August 2017, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated that part of the March 2017 Board decision that declined to refer the claim for extraschedular consideration; and remanded the Veteran's appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In its August 2017 JMPR, the Court stated that the Board did not provide adequate reasons and bases for declining to refer the claim for extraschedular consideration. Remand is necessary for the RO to complete all necessary development and to consider whether referral for extraschedular consideration is appropriate. 




The case is REMANDED for the following action:

1.  Conduct any appropriate medical development to determine whether the Veteran is entitled to an initial compensable rating for his service-connected bilateral hearing loss. If appropriate, refer the Veteran's claim for extraschedular consideration. 

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


